Citation Nr: 1526343	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.  

2. Entitlement to service connection for a thoracolumbar spine disability other than sacroiliitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1989 to February 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

The Veteran initiated an appeal of a denial of a rating in excess of 10 percent for sacroiliitis, but did not perfect her appeal following the issuance of a March 2013 statement of the case.  She had also initiated appeals of denials of service connection for left ear hearing loss and an increased rating for right ear hearing loss.  A March 2013 rating decision granted service connection for left ear hearing loss and assigned a 0 percent rating for the Veteran's service-connected bilateral hearing loss, effective December 6, 2012.  However, she did not perfect her appeal following the issuance of a March 2013 statement of the case; she expressly limited her substantive appeal to the issues listed on the first page of this decision.  Consequently, those matters are not before the Board.  


FINDINGS OF FACT

1. The Veteran's neck complaints in service resolved; a chronic cervical spine disability was not manifested in service; cervical spine arthritis was not manifested in the first postservice year; and the Veteran's current cervical spine disability is not shown to be related to her service/complaints therein.  

2. A chronic thoracolumbar spine disability was not manifested in service other than sacroiliitis; thoracolumbar spine arthritis was not manifested in the first postservice year; and the Veteran's current thoracolumbar spine disability (other than sacroiliitis) is not shown to be related to her service/complaints therein or to her service-connected sacroiliitis.  


CONCLUSIONS OF LAW

1. Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2. Service connection for a thoracolumbar spine disability other than sacroiliitis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2012, VA notified the Veteran of the information needed to substantiate her claims, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  She was afforded VA examinations in December 2010 and 2012, and VA addendum opinions were obtained in June 2011 and March 2012.  The Board finds that the examination reports and addendum opinions, cumulatively, are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of chronic disease in service will permit service connection of that disease first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

An October 1989 STR shows a complaint of right-sided neck stiffness.  The Veteran denied any neck trauma.  The assessment was muscular "stiff neck."  

July 1990 STRs show a complaint of increased arm numbness of 3 weeks duration.  The diagnosis was thoracic outlet syndrome versus cervical spine etiology.  X-rays were deferred due to the Veteran's pregnancy.  

March 1991 STRs show that the Veteran was seen during pregnancy for bilateral arm numbness.  The diagnosis was thoracic outlet syndrome versus cervical radiculopathy.  

April and May 1991 STRs show a complaint of neck pain and low back/right buttock pain with onset during pregnancy.  The assessment was sacroiliac joint dysfunction and neck pain related most likely to muscle tightness from sleeping pattern.  On June 1991 follow-up, the Veteran reported that she was doing much better now than when she first came in.  The assessment was increased function and decreased pain.  

January 1992 STRs show complaints of intermittent right hip pain and a low backache.  The assessments were right hip musculoskeletal pain and occasional muscle spasm.  

April 1992 STRs show complaints of lower right quadrant and hip pain, and a "lump" on the right lower back/hip.  The Veteran denied any trauma.  The assessment was right hip musculoskeletal pain.  

June and July 1992 STRs show a complaint of right hip pain with onset in June 1990 during her first pregnancy.  The diagnosis was sacroiliac joint inflammation.  X-rays of the cervical spine revealed loss of the normal cervical lordosis following a motor vehicle accident.  

November and December 1992 STRs show complaints of right posterior hip pain with onset during her first pregnancy in 1990 and worsened during her current pregnancy.  The assessment was sacroiliitis pain exacerbated by pregnancy.  

January 1993 STRs show a complaint of a backache.  MRI of the lumbar spine revealed mild narrowing of the spinal canal at levels L4-5 and L5-S1 due to short pedicle and slight bulge at L5-S1.  There was no definite evidence of herniated nucleus pulposus.  A February 1993 bone scan revealed right sacroiliitis.  The diagnosis was chronic bilateral sacroiliac joint pain.  May 1993 follow-up STRs indicate that X-rays, a CT scan, and a bone scan revealed sacroiliitis associated with pregnancy.  

May 1994 STRs show complaints of pain between the lower shoulder blades, mid back, neck, and right hip.  The Veteran reported that she had been in a motor vehicle accident in March 1993.  It was noted that she had been seen after the accident and diagnosed with a strained back.  A week after the accident she was seen again after she fell down some stairs.  The assessment was back sprain and sacroiliitis.  

On December 1994 periodic service examination, the Veteran's spine and neck were normal.  It was noted that the Veteran's chronic bilateral sacroiliitis was currently stable.  In an associated report of medical history, the Veteran reported sacroiliitis, but denied recurrent back pain.  

A February 1995 STR shows that the Veteran had slight pain with flexion of the head.  The assessment was resolving neck spasm.  

An April 1995 STR shows a complaint of a stiff neck that was painful when she was lying on her left side.  She denied any injury.  The assessment was cervical strain.  

March and April 1995 STRs show complaints of bilateral hip pain.  The diagnosis was chronic bilateral sacroiliitis.  

May 1995 STRs show a complaint of flank/mid-back pain 2-3 weeks prior that last 2 hours and resolved, and then reoccurred 3 days ago and persisted.  The diagnosis was paralumbar muscle spasm.  

An August 1995 STR shows a complaint of intermittent stiff neck for 1 month duration.  The diagnosis was single enlarged posterior cervical node.  

January 1996 STRs show complaints of mid/lower back and hip pain.  A bone scan did not reveal any abnormalities.  The assessments were mechanical back pain, muscle strain, and exacerbation of right sacroiliitis.  

A January 1996 service report of medical board indicates that the Veteran had a history of hip pain that occasionally radiates to her right groin and occasional lower back pain.  

July 1996 STRs show a complaint of a bump in the back of the neck that had increased in size over the past 4 days.  The Veteran reported increased neck stiffness and cramping over the past few months.  The diagnosis was epidermal inclusion cyst on the posterior neck.  

February 1997 STRs show that the Veteran reported back pain and numbness of the legs after her child landed on her back while playing.  It was indicated that X-rays were normal.  The assessment was muscle spasm with thoracic sprain.  On follow up the next day, the Veteran reported sharp pains into her spine overnight.  The assessment was acute lumbar strain.  

A September 1997 STR shows a complaint of neck, head, and back pain of 2 days duration.  The Veteran reported that she woke up and felt as though she slept on her neck wrong.  She had a bilateral ear ache and pain in the base of her head to mid back along the spinal column.  The assessment was "wry neck."

A March 1998 STR shows that the Veteran was evaluated for left arm numbness and radicular pain.  X-rays of the cervical spine were normal.

July 1998 STRs show that the Veteran reported an 8-year history of sacroiliitis, and being pain-free for 1 year with onset of low back pain a week ago after stripping her deck.  The assessment was mechanical lower back pain with no evidence of neurological impairment.  She was placed on light duty for a week.  

On January 1999 service separation examination, the Veteran's spine and neck were normal; sacroiliitis was noted.  In an associated report of medical history, the Veteran indicated that she had swollen or painful joints, arthritis, and recurrent back pain/injury, which were noted as hip pain/sacroiliitis.  In a February 1999 report of medical assessment, the Veteran reported hip problems (sacroiliitis) and probable arthritis (of the wrists and fingers).  

In a November 2001 statement, the Veteran indicated that her sacroiliitis flares up causing discomfort in her hips, back, and groin areas.  

VA treatment records generally show complaints and treatment for pain in the groin, neck, mid and lower back, and buttock.  In March 2003, the Veteran was seen for a headache with radiating pain down the neck.  March 2003 X-rays of the cervical spine revealed minimal early degenerative changes.  The diagnosis was degenerative joint and disc disease of the cervical spine.  June 2007 MRI revealed mild degenerative changes of the lower cervical spine.  October 2008 X-rays revealed mild loss of the normal cervical lordosis.  In May 2011, cervical spondylosis was diagnosed.  

Regarding the thoracolumbar spine, VA treatment records show that in March 1999 the Veteran reported that she had developed a back problem from auto accidents in service.  In January 2001, she denied any joint pain except for the sacrum and iliac crest area.  March and May 2002 records show the Veteran reported a history of back pain radiating down to the groin area of 10-12 years duration.  May 2002 X-rays of the lumbar spine were unremarkable.  August 2006 lumbosacral spine X-rays revealed generalized osteopenia, and January 2007 X-rays did not reveal any acute abnormality.  In May 2007, the Veteran reported low back pain, and numbness radiating to the lower extremities.  May 2007 MRI of the lumbar spine revealed mild degenerative findings.  November 2007 X-rays of the lumbosacral spine did not reveal any acute abnormality or any change from the prior examination, and thoracic spine X-rays revealed mild degenerative change and mild appearing spurring in mid-spine.  October 2008 X-rays of the thoracic spine revealed mild thoracic kyphosis and mild to moderate degenerative disc disease (DDD).  October 2008 X-rays of the lumbosacral spine were normal.  July 2010 X-rays of the lumbar spine revealed mild degenerative disc changes.  In September 2010, the Veteran reported constant ache with intermittent sharp back pain that radiated down the left lower extremity; the diagnoses were chronic lower back pain with radiculopathy.  

Private treatment records from Suncoast Chiropractic show treatment for neck and low back pain since November 2004, when she reported left-sided neck pain and low back pain at belt level and into the tail bone.  She also reported that he neck and back pain were related to motor vehicle accidents that were 2 weeks apart in 1993.  

On May 2006 VA examination, the Veteran reported constant lumbar spine and hip pain.  The diagnosis was bilateral sacroiliitis.  

On December 2010 VA examination, the Veteran reported that she first injured her sacroiliac joint in 1989 and has had continued pain and in her sacroiliac joint and lumbar area.  X-rays of the lumbar spine revealed mild degenerative disk changes.  The diagnoses were cervical strain, lumbar DDD, radiculopathy, and left sacroiliitis.  

VA treatment records show that in February 2011, the Veteran reported mid back pain and headaches that start in the neck and radiate up the back of the head; the assessment was likely occipital neuralgia, chronic low back pain with radiculopathy, and stable myofascial pain in the mid back.  

A June 2011 VA addendum opinion indicates that the Veteran's lumbar DDD is not a natural progression of her sacroiliitis.  Sacroiliitis is a chronic inflammatory disease and not a degenerative disease.  There is no pathophysiologic mechanism to support a connection between sacroiliitis and lumbar DDD.  The examiner further opined that the Veteran's lumbar DDD is less likely as not the same as or is a result of spine conditions in service.  The examiner explained that the Veteran's current lumbar spine DDD was not diagnosed until 2007, 8 years postservice.  She had a normal lumbosacral spine X-ray in 2003.  The findings on the in-service MRI in 1993 are not seen on the most recent MRI.  There is no objective evidence of onset of a chronic spine condition in active duty other than the sacroiliitis.  

A March 2012 VA addendum opinion indicates that the Veteran's current cervical spine disability is "unrelated to service due to absence of evidence of chronicity inservice, during separation exam and continuity immediately post service."  The examiner explained that for the cervical spine disability to be causally related, all these would be expected.  There is no latent period (time in between symptoms where asymptomatic) for this type of disability, as well documented in the medical literature.  The Veteran was seen for neck pain in service which was thought to be muscular neck strain.  Cervical X-rays were all normal.  These episodes seemed to resolve, indicating no chronic problem in service, and the separation examination does not show a cervical spine condition.  

In a June 2012 VA treatment record the Veteran reported mid to upper thoracic pain.  At the September 2012 DRO hearing, the Veteran testified that she injured her neck and low back in service when she slipped down the stairs.  She stated that she has had continuous treatment for her neck and back since service.  

On December 2012 VA examination, the Veteran reported persistent low back pain since she was pregnant with her daughter 23 years ago.  X-rays revealed arthritis of the thoracolumbar spine.  The diagnoses were degenerative disc and joint disease of the lumbar spine and sacroiliitis.  The examiner opined that the Veteran's degenerative disc and joint disease of the lumbar spine "is less likely as not (less than 50/50 probability) caused by or a result of the complaints during service," or "proximately due to or the result of/progression of, or aggravated by the service connected sacroiliitis."  The examiner explained that the complaints on active duty were diagnosed as sacroiliitis for which she is already service connected.  There is no evidence of current claimed DDD on active duty.  Lumbar spine X-rays (in 2003, 2006, and January 2007) were essentially normal until May 2007 (lumbar spine MRI) and October 2008 (thoracic spine X-rays) when imaging showed "mild degenerative findings" which must have been so minimal that a couple more X-rays in 2008 and 2009 were still being read as normal.  MRI and X-rays in 2010 showed the degenerative changes which are consistent with aging, confirmed by the very slow progression over time as seen on the imaging results over many years.  The sacroiliac joints are separate from and a distance (not directly connected) from the lumbar discs and joints, there is no sound medical or scientific basis for relating sacroiliitis to the development of DDD or lumbar spine arthritis - both conditions develop separately.  In addition, there is no objective evidence that the SI joint condition is currently active at this time - there is no evidence of inflammation or tenderness on clinical examination today, nor on the rheumatology note of April 2011.  

Regarding the neck on December 2012 VA examination, the Veteran reported that she had pain up to the base of her neck and that she could not turn her neck to the right as much as to the left.  X-rays revealed arthritis of the cervical spine.  The diagnosis was mild DDD of the cervical spine.  The examiner opined that the Veteran's cervical DDD "is less likely as not (less than 50/50 probability) caused by or a result of, incurred in or caused by the complaints during service."  The examiner explained that STRs document a few episodes of mechanical/muscular neck pain, with normal X-rays, without documentation of residuals or current claimed DDD of the cervical spine.  July 1992 X-rays showing loss of the normal cervical lordosis merely indicated muscle spasm which pulls the spine out of its normal curve, and does not in any way indicate specific bone/spine injury of the cervical spine, nor is it in any way related to nor result in DDD (a bony/disc/osteophyte condition).  It was only in 2003 that X-rays showed "early" osteoarthritis, consistent with aging, with natural slow progression over time as seen on MRI in 2007.  There is no objective evidence for any relation between current claimed condition and anything in active duty.

Cervical Spine

It is not in dispute that the Veteran has a cervical spine disability, as DDD of the cervical spine was diagnosed on December 2012 VA examination.  The Veteran asserts that she injured her neck in service when she slipped down the stairs and from motor vehicles accidents in 1993, and that her neck symptoms have persisted since.  

To the extent that the Veteran asserts that she has had continuous symptomatology since service, the overall evidence weighs against such a finding.  The STRs show that prior to July 1992, the Veteran was seen for complaints of neck stiffness and arm numbness, which were attributed to muscle tightness from her sleeping pattern.  Following a motor vehicle accident in July 1992, X-rays showed loss of normal cervical lordosis.  However, a VA examiner has opined that such findings merely indicated muscle spasm and did not indicate a bone/joint injury; further it does not result in DDD.  The next complaint of neck pain was in May 1994 (more than 2 years later) when she reported that she had been in a motor vehicle accident in March 1993 and had fallen down some stairs a week after the accident.  Although back sprain was diagnosed at that time, a neck disability was not noted.  The December 1994 periodic service examination report is silent for any complaints, findings, or diagnosis related to the neck.  STRs from 1995 through 1998 show additional complaints of neck stiffness attributed to sleeping on her neck wrong on occasion and from an enlarged cervical node and an epidermal inclusion cyst on the posterior neck.  Significantly, the Veteran's cervical spine was normal on March 1998 X-rays and on January 1999 service separation examination.  The March 2012 VA addendum opinion noted the "absence of evidence of continuity in service, during separation exam, and continuity immediately post-service" and found that the episodes of neck pain in service "seemed to resolve, indicating no chronic problem inservice."  Furthermore, the initial post service documentation in the record of neck complaints is a March 2003 VA treatment record (more than 4 years following her discharge from service), when the Veteran reported pain radiating down the neck.  Additionally, cervical spine arthritis is not shown to have been manifested in the Veteran's first postservice year, and the Veteran does not allege otherwise.  The 2012 VA examiner specifically noted that it was only in 2003, several years after separation, that X-rays showed "early" osteoarthritis.  Accordingly, service connection for a chronic neck disability on the basis that it manifested in service and persisted (see 38 C.F.R. § 3.303(b)), or on a presumptive basis (i.e., for cervical spine arthritis as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)), is not warranted.  

The Board has considered the Veteran's statements that her cervical spine disability is related to her service/complaints therein.  In the absence of continuity of neck symptoms since service, whether or not there is a nexus between the Veteran's current cervical spine disability and her complaints in service becomes a medical question.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case, cervical arthritis, could have multiple possible causes, as reflected by the medical evidence.  Thus, whether a chronic cervical spine disability may be related to her service is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The competent evidence of record that directly addresses the question of whether the Veteran's cervical spine disability is related to her service/complaints therein is against her claim.  The March 2012 VA examiner opined that the Veteran's current cervical spine disability is "unrelated to service" due to absence of evidence of chronicity in service, on the separation examination, and continuity immediately postservice.  Likewise, the December 2012 VA examiner opined that her cervical DDD "is less likely as not (less than 50/50 probability) cause by or a result of, incurred in or caused by the complaints during service."  As the March and December 2012 VA examiners' opinions reflect familiarity with the entire record, cite to factual data, and provide well-reasoned rationale supporting their conclusions, the Board finds them probative.  Because there is no competent evidence to the contrary, the Board finds the opinions persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  

Thoracolumbar Spine Disorder Other Than Sacroiliitis

As an initial matter, the Veteran is service-connected for sacroiliitis, so the Board's discussion will focus on service connection for a thoracolumbar spine disorder other than sacroiliitis.  In addition to sacroiliitis, the Veteran has been diagnosed with degenerative disc and joint disease of the lumbar spine, including on December 2012 VA examination.  

With respect to service connection on the basis of continuity of symptomatology, the Veteran asserts that she has had persistent symptoms since she injured her back in service from slipping down the stairs and from motor vehicle accidents.  However, the overall evidence weighs against a finding of continuity of symptomatology.  Significantly, the 2012 VA examiner found "no evidence of current claimed DDD in active duty" and noted that "[l]umbar spine x-rays in 2003, 2006, & Jan 2007 were essentially normal."  Further the examiner noted that later 2007 and 2008 X-rays showed degenerative findings "so minimal" that a couple of later X-rays were still read as normal in 2008 and 2009.  Further, the examiner attributed her DDD to aging which was "confirmed by the very slow progression over time as seen on the imaging results over many years."  The examiner also noted that her STRs generally show complaints of mid/low back, hip, and buttock pain, which were attributed to sacroiliitis (for which she is already service-connected).  The foregoing evidence reflects that the Veteran's back complaints in service were attributed by medical providers, including those who had a longitudinal file review, to her service-connected sacroiliitis.  Accordingly, service connection for degenerative disc and joint disease of the lumbar spine on the basis that it manifested in service and persisted (see 38 C.F.R. § 3.303(b)), or on a presumptive basis (i.e., for arthritis of the thoracolumbar spine as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)), is not warranted.  

The Board has considered the Veteran's statements that her lumbar spine disability other than sacroiliitis is related to her service/complaints therein.  Whether or not there is a nexus between the Veteran's current lumbar spine disability and her complaints in service or her service-connected sacroiliitis is a medical question.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case, lumber spine arthritis, could have multiple possible causes, as reflected by the medical evidence.  Thus, whether a chronic lumbar spine disability other than sacroiliitis may be related to her service is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The competent evidence of record that directly addresses the question is against the claim.  The June 2011 VA examiner opined that the Veteran's lumbar DDD is less likely as not the same as or is a result of spine conditions in service, and is not a natural progression of her sacroiliitis.  The December 2012 VA examiner opined that the Veteran's degenerative disc and joint disease of the lumbar spine "is less likely as not (less than 50/50 probability) caused by or a result of the complaints during service," or "proximately due to or the result of/progression of, or aggravated by the service connected sacroiliitis."  The June 2011 and December 2012 VA examiners' opinions reflect familiarity with the entire record, cite to clinical data, point to alternate etiology for back complaints in service (service-connected sacroiliitis), and provide a well-reasoned rationale that supports their conclusions; therefore, the Board finds them probative.  As there is no competent evidence to the contrary, the Board finds the opinions persuasive.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

The appeal seeking service connection for a cervical spine disability is denied.  

The appeal seeking service connection for a thoracolumbar spine disability is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


